UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 22, 2010 AspenBio Pharma, Inc. (Exact name of registrant as specified in charter) Colorado 001-33675 84-155338 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1585 South Perry Street, Castle Rock, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (303) 794-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. The annual meeting of shareholders of AspenBio Pharma, Inc. (the “Company”) was held on November 22, 2010 (the “Annual Meeting”).At the Annual Meeting, the shareholders approved an amendment (the “Amendment”) to the 2002 Stock Incentive Plan (the “Plan”) to increase the number of shares of Common Stock reserved under the Plan from 6,100,000 to 6,800,000.A copy of the Amendment is attached to this Form 8-K as an exhibit and incorporated herein. Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting held on November 22, 2010, the total number of shares represented in person or by proxy was 35,450,273 of the 40,138,324 shares of Common Stock outstanding and entitled to vote at the Annual Meeting.The following matters were voted upon at the Annual Meeting: 1.Election of Directors:The following named persons were elected as Directors of the Company to serve until the next Annual Meeting of Shareholders in 2011 or until their successors are elected and qualified.The votes cast were as follows: Director Nominee Number of Votes Votes For Votes Withheld Stephen T. Lundy Daryl J. Faulkner Gregory S. Pusey Gail S. Schoettler Douglas I. Hepler John H. Landon Michael R. Merson Mark J. Ratain David E. Welch 2.Approval of Amendment to 2002 Stock Incentive Plan:The shareholders voted to amend the Plan to increase the number of shares of Common Stock reserved under the Plan from 6,100,000 to 6,800,000.The shareholder vote as to this matter was as follows: 14,000,944 votes for 1,810,266 votes against 44,060 abstentions 3. Ratification of Independent Registered Accounting Firm:The shareholders voted to ratify the appointment of GHP Horwath, P.C., as the Company’s independent registered accounting firm for the fiscal year 2011.The shareholder vote as to this matter was as follows: 34,836,419 votes for 542,257 votes against 71,597 abstentions 4.Authorization of Reverse Stock Split:The shareholders voted to authorize a reverse stock split of the outstanding shares of the Company’s Common Stock in a ratio of at least 1-for-2 and up to 1-for-6.The shareholders also approved a corresponding amendment to the Company’s Articles of Incorporation to reduce the total authorized shares of the Company’s Common Stock to 30,000,000 if a reverse stock split of 1-for-3, 1-for-4, or 1-for-5 is effected, or to 20,000,000 if a reverse stock split of 1-for-6 is effected, subject to the authority of the Board of Directors to abandon such amendment.The authority to effect the reverse stock split lasts until February 4, 2011.The shareholder vote as to this matter was as follows: 33,369,172 votes for 2,053,129 votes against 27,972 abstentions Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibits Amendment to 2002 Stock Incentive Plan of AspenBio Pharma, Inc., effective November 22, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AspenBio Pharma, Inc. (Registrant) Date: November 29, 2010 By: /s/ Jeffrey G. McGonegal Jeffrey G. McGonegal Chief Financial Officer EXHIBIT INDEX Exhibit No. Exhibit Description Amendment to 2002 Stock Incentive Plan of AspenBio Pharma, Inc., effective November 22, 2010.
